DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/18/22 has been entered.

Response to Arguments
Applicant’s amendments filed 11/18/22 have been entered. Applicant’s amendments have overcome the previously presented drawing objections and 112 rejection(s) in the Office Action of 10/4/22. 

Applicant’s amendments have necessitated the new prior art rejection presented below. The claims in question are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Soler (US 20170261108 A1) (additionally, and/or alternatively further in view of Crickmer (US 2254060 A)). The examiner invites applicant to initiate an interview to discuss subject to potentially differentiate from the prior art of record, for example, subject matter related to the claimed “one or more spikes” for which the examiner has applied a reasonable, but broad interpretation.

Claim Objections
Claims 1, 7, and 14 are objected to because of the following informalities:
Each of claims 1, 7, and 14 recite “shapes of the garter springs include a trapezoid”. As amended there is only a single shape which has been recited. The use of the plural term “shapes” appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-10, 12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Soler (US 20170261108 A1) alternatively and/or additionally claims 1-5, 7, 9-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Soler (US 20170261108 A1), further in view of Crickmer (US 2254060 A). 

Regarding claim 1, Ingram teaches a downhole expandable liner hanger positioned in a subterranean wellbore, comprising: 
a liner  (Fig 11A, liner 1102); and 
an expansion element (Fig 11A, element indicated at 1108) comprising: 
a seal element (Fig 11A, seals 1140) comprising garter springs (Fig 11A, springs 1140, 1144, described in additional detail in Para 0099-0100 as “garter spring 1200”), wherein the seal element is cured and bonded as one integral component with the garter springs (Para 0097, anti-extrusion spring 1142 “may be embedded in or pre-molded in the body 1140”. In embedding/pre-molding the components together, the components are integral with one another by bonding (“join securedly” see https://www.thefreedictionary.com/bond) and curing, as embedding is a physical process of joining elements together (“prepare, preserve, or finish (a substance) by a chemical or physical process” see https://www.thefreedictionary.com/curing). The examiner additionally respectfully asserts that the claim in question is also a product-by-process claim, where the end-structure of embedding the spring 1142 in seal body 1140 does not structurally differentiate from the elements being “cured and bonded” together.)  
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100), Ingram is not explicit wherein shapes of the garter springs include a trapezoid configured to prevent rolling while the hanger is loaded.  
Soler teaches a spring comprising a shape of a trapezoid (Fig 7, Para 0175, “coils 122 of the canted coil spring 120 of FIG. 7 have a polygonal shape, in particular a trapezoid shape”. Additionally, see the spring of Fig 4.) configured to prevent rolling while the hanger is loaded (As a modification to the hanger of Ingram, the spring has all of the structural particulars described in the specification e.g. Para 0001 i.e. the shape. See also MPEP 2114. Additionally would provide resistive force to rolling). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using a spring comprising a shape of a trapezoid as disclosed by Soler because first, Ingram makes clear that “any shape” may be used and suggested the claimed invention by teaching a generic polygonal shape (Para 0100) and second Soler suggests that “canted coil springs with un-conventional coil shapes can be used to improve spring loading on a sealing element” (abstract). Moreover, the court held that a mere change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. See MPEP 2144.04(IV)(B).    
Additionally, and/or alternatively, under a narrower construction of the claim (as permitted by MPEP 2113(III) for product-by-process claims), Ingram as modified is silent on wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring. 
Crickmer teaches vulcanization to bond an elastomeric sealing element to support elements (Page 2, right column, lines 1-6, wire rings 16 are “vulcanized” with the resilient elements such that the “rings are rigidly affixed or embedded within the packing element”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram as modified by vulcanizing the garter springs of Ingram with the rubber seal body of Ingram as suggested by Crickmer because it would provide a specific means for integrating/embedding the two elements together, according to methods already known in the art for a similar device to yield the predictable result of joining an element and an elastomeric sealing element together. 
As a consequence of the modification, Ingram as modified, teaches wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring (Page 2, right column, lines 1-6 of Crickmer, Para 0097 of Ingram, as modified the anti-extrusion spring 1142 is vulcanized with the seal body 1140; this is results in the elements being cured and bonded together under a narrow reading of the claim.)

Regarding claim 2, Ingram further teaches wherein each garter spring comprises a coiled spring that is surrounded by rubber (Fig 11A and 12A, the spring 1140/1142, 1200 is surrounded by seal 1140. Para 0092, the seal body is “formed from an ethylene propylene diene monomer (EPDM) rubber”).  

Regarding claim 3, Ingram further teaches wherein the coiled spring is in contact with the rubber (Fig 11A and 12A, the spring 1140/1142, 1200 is directly surrounded by seal 1140. Para 0092, the seal body is “formed from an ethylene propylene diene monomer (EPDM) rubber”). 

Regarding claim 4, Ingram further teaches wherein the seal element is operable to engage a downhole tubular (Fig 11B, the seal(s) 1140 are in contact with tubular 130).  

Regarding claim 5, Ingram as modified further teaches wherein the trapezoid is an isosceles trapezoid (Fig 4 of Soler, the trapezoidal spring has at least one pair of parallel sides and a line of symmetry).  

Regarding claim 7, Ingram teaches a downhole expandable liner hanger positioned in a subterranean wellbore, comprising: 
a liner (Fig 11A, liner 1102); and 
an expansion element (Fig 11A, element indicated at 1108), comprising: 
one or more spikes  (Fig 11A, spike indicated around 1115); and 
a seal element (Fig 11A, seals 1140) comprising garter springs (Fig 11A, springs 1140, 1144, described in additional detail in Para 0099-0100 as “garter spring 1200”), wherein the seal element is cured and bonded as one integral component with the garter springs (Para 0097, anti-extrusion spring 1142 “may be embedded in or pre-molded in the body 1140”. In embedding/pre-molding the components together, the components are integral with one another by bonding (“join securedly” see https://www.thefreedictionary.com/bond) and curing, as embedding is a physical process of joining elements together (“prepare, preserve, or finish (a substance) by a chemical or physical process” see https://www.thefreedictionary.com/curing). The examiner additionally respectfully asserts that the claim in question is also a product-by-process claim, where the end-structure of embedding the spring 1142 in seal body 1140 does not structurally differentiate from the elements being “cured and bonded” together.)  
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100), Ingram is not explicit wherein shapes of the garter springs include a trapezoid configured to prevent rolling while the hanger is loaded.  
Soler teaches a spring comprising a shape of a trapezoid (Fig 7, Para 0175, “coils 122 of the canted coil spring 120 of FIG. 7 have a polygonal shape, in particular a trapezoid shape”. Additionally, see the spring of Fig 4.) configured to prevent rolling while the hanger is loaded (As a modification to the hanger of Ingram, the spring has all of the structural particulars described in the specification e.g. Para 0001 i.e. the shape. See also MPEP 2114. Additionally would provide resistive force to rolling). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using a spring comprising a shape of a trapezoid as disclosed by Soler because first, Ingram makes clear that “any shape” may be used and suggested the claimed invention by teaching a generic polygonal shape (Para 0100) and second Soler suggests that “canted coil springs with un-conventional coil shapes can be used to improve spring loading on a sealing element” (abstract). Moreover, the court held that a mere change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. See MPEP 2144.04(IV)(B).    
Additionally, and/or alternatively, under a narrower construction of the claim (as permitted by MPEP 2113(III) for product-by-process claims), Ingram as modified is silent on wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring. 
Crickmer teaches vulcanization to bond an elastomeric sealing element to support elements (Page 2, right column, lines 1-6, wire rings 16 are “vulcanized” with the resilient elements such that the “rings are rigidly affixed or embedded within the packing element”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram as modified by vulcanizing the garter springs of Ingram with the rubber seal body of Ingram as suggested by Crickmer because it would provide a specific means for integrating/embedding the two elements together, according to methods already known in the art for a similar device to yield the predictable result of joining an element and an elastomeric sealing element together. 

Regarding claim 9, Ingram further teaches wherein the trapezoid is exposed to rubber (Fig 11A and 12A, the spring 1140/1142, 1200 is directly surrounded by seal 1140. Para 0092, the seal body is “formed from an ethylene propylene diene monomer (EPDM) rubber”). 
 
Regarding claim 10, Ingram further teaches wherein the seal element is operable to engage a downhole tubular (Fig 11B, the seal(s) 1140 are in contact with tubular 130).  

Regarding claim 11, Ingram further teaches wherein the garter springs are vulcanized with the seal element (Page 2, right column, lines 1-6 of Crickmer, Para 0097 of Ingram, as modified the anti-extrusion spring 1142 is vulcanized with the seal body 1140.).  

Regarding claim 12, Ingram further teaches wherein the trapezoid is disposed at a distal end of the hanger (Fig 11A, 11B, the trapezoidal spring 1142 and 1144 is located at the far exterior and uphole end of the hanger).

Regarding claim 14, Ingram teaches a downhole expandable liner hanger positioned in a subterranean wellbore, comprising: 
an expansion element (Fig 11A, element indicated at 1108), comprising: 
one or more spikes  (Fig 11A, spike indicated around 1115); and 
a seal element (Fig 11A, seals 1140) comprising garter springs (Fig 11A, springs 1140, 1144, described in additional detail in Para 0099-0100 as “garter spring 1200”), wherein the seal element is cured and bonded as one integral component with the garter springs (Para 0097, anti-extrusion spring 1142 “may be embedded in or pre-molded in the body 1140”. In embedding/pre-molding the components together, the components are integral with one another by bonding (“join securedly” see https://www.thefreedictionary.com/bond) and curing, as embedding is a physical process of joining elements together (“prepare, preserve, or finish (a substance) by a chemical or physical process” see https://www.thefreedictionary.com/curing). The examiner additionally respectfully asserts that the claim in question is also a product-by-process claim, where the end-structure of embedding the spring 1142 in seal body 1140 does not structurally differentiate from the elements being “cured and bonded” together.)  
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100), Ingram is not explicit wherein shapes of the garter springs include a trapezoid configured to prevent rolling while the hanger is loaded.  
Soler teaches a spring comprising a shape of a trapezoid (Fig 7, Para 0175, “coils 122 of the canted coil spring 120 of FIG. 7 have a polygonal shape, in particular a trapezoid shape”. Additionally, see the spring of Fig 4.) configured to prevent rolling while the hanger is loaded (As a modification to the hanger of Ingram, the spring has all of the structural particulars described in the specification e.g. Para 0001 i.e. the shape. See also MPEP 2114. Additionally would provide resistive force to rolling). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using a spring comprising a shape of a trapezoid as disclosed by Soler because first, Ingram makes clear that “any shape” may be used and suggested the claimed invention by teaching a generic polygonal shape (Para 0100) and second Soler suggests that “canted coil springs with un-conventional coil shapes can be used to improve spring loading on a sealing element” (abstract). Moreover, the court held that a mere change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. See MPEP 2144.04(IV)(B).    
Additionally, and/or alternatively, under a narrower construction of the claim (as permitted by MPEP 2113(III) for product-by-process claims), Ingram as modified is silent on wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring. 
Crickmer teaches vulcanization to bond an elastomeric sealing element to support elements (Page 2, right column, lines 1-6, wire rings 16 are “vulcanized” with the resilient elements such that the “rings are rigidly affixed or embedded within the packing element”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram as modified by vulcanizing the garter springs of Ingram with the rubber seal body of Ingram as suggested by Crickmer because it would provide a specific means for integrating/embedding the two elements together, according to methods already known in the art for a similar device to yield the predictable result of joining an element and an elastomeric sealing element together. 

Regarding claim 16, Ingram further teaches wherein the trapezoid is exposed to rubber (Fig 11A and 12A, the spring 1140/1142, 1200 is directly surrounded by seal 1140. Para 0092, the seal body is “formed from an ethylene propylene diene monomer (EPDM) rubber”).  

Regarding claim 17, Ingram further teaches wherein the seal element is operable to engage a downhole tubular  (Fig 11B, the seal(s) 1140 are in contact with tubular 130).    

Regarding claim 18, Ingram as modified further teaches wherein the trapezoid is an isosceles trapezoid (Fig 4 of Soler, the trapezoidal spring has at least one pair of parallel sides and a liner of symmetry).    

Regarding claim 20, Ingram as modified further teaches wherein the garter springs are vulcanized with the seal element (Page 2, right column, lines 1-6 of Crickmer, wire rings 16 are “vulcanized” with the resilient elements such that the “rings are rigidly affixed or embedded within the packing element”).

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Soler (US 20170261108 A1), further in view of Farrar (US 20120299246 A1) (additionally and/or alternatively further in view of Crickmer (US 2254060 A)).

Regarding claims 8 and 15, Ingram as modified is silent on wherein the seal element comprises five garter springs.  
	Farrar teaches the seal element comprises five garter springs (Fig 2, Para 0017, a plurality of toroid/coil springs/garter springs 30 are used in a sealing element).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by the seal element comprises five garter springs as disclosed by Farrar because it would additionally aid in preventing extrusion of the sealing material (Para 0017 of Farrar).  

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Soler (US 20170261108 A1), further in view of Tang (CN 203023474 U – previously provided) (additionally and/or alternatively further in view of Crickmer (US 2254060 A)).

Regarding claim 6, 13, and 19, while Ingram teaches Ingram is silent on wherein the at least one garter spring comprises stainless steel, stainless steel alloys, carbon steel, carbon steel alloys, nickel alloys, or combinations thereof.  
	Tang teaches wherein the at least one garter spring comprises stainless steel, stainless steel alloys, carbon steel, carbon steel allows, nickel alloys, or combinations thereof (Paras 0010 and 0013, the spring may be “carbon steel spiral spring or stainless steel wire coil spring”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using the spring with the material as disclosed by Tang because Tang outlines a list of materials known to be useable for the construction of anti-extrusion garter springs and the selection of one such known material would be required for the implementation of the invention of Ingram and it would be obvious to try, in view of the finite number of options for such springs presented by Tang, and the known and predictably operability of those materials as springs. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BLAKE MICHENER can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676